Citation Nr: 1243879	
Decision Date: 12/27/12    Archive Date: 12/31/12

DOCKET NO.  04-39 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied claim of entitlement to service connection for schizophrenia; and if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	John F. Cameron, Esq.


ATTORNEY FOR THE BOARD

K. A. Kennerly, Counsel





INTRODUCTION

The Veteran served on active duty from April 1977 to February 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which declined to reopen the Veteran's previously denied claim of entitlement to service connection for schizophrenia.  The Veteran submitted a notice of disagreement (NOD) with this determination in March 2004, and timely perfected his appeal in November 2004.

In January 2009, the Board declined to reopen the Veteran's claim.  The Veteran subsequently submitted a notice of appeal to the United States Court of Appeals for Veterans Claims (Court), indicating his disagreement with the denial of his claim.  The Court issued a November 2011 Memorandum Decision vacating, in part, the January 2009 Board decision and remanding the appeal for readjudication.

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been submitted to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3rd 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, new and material evidence has been submitted to reopen the claim.

The Board notes that additional evidence was submitted by the Veteran in July 2012, with a corresponding waiver of agency of original jurisdiction consideration.  See 38 C.F.R. § 21.1304 (2012).

The issue of entitlement to service connection for schizophrenia, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The Veteran will notified if any further action on his part is required.


FINDINGS OF FACT

1.  An unappealed rating action dated in September 2001 denied the Veteran's claim of entitlement to service connection for schizophrenia.

2.  The additional evidence associated with the Veteran's VA claims file since the September 2001 rating action is not cumulative or redundant of evidence previously considered and by itself, and when considered with previous evidence, relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for schizophrenia.


CONCLUSIONS OF LAW

1.  The September 2001 rating action, which denied the claim of entitlement to service connection for schizophrenia, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 20.1103 (2012).

2.  New and material evidence has been presented sufficient to reopen the claim of entitlement to service connection for schizophrenia.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 3.156 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veteran's claim of entitlement to service connection for schizophrenia been reopened, as discussed below.  As such, the Board finds that any error related to VA's duties to notify and assist on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  New and Material Evidence

The Veteran asserts that he has submitted new evidence sufficient to reopen his previously denied claim of entitlement to service connection for schizophrenia.  In accordance with the holding of the Court's November 2011 Memorandum Decision, the Board concurs.

Relevant Law and Regulations

In general, RO decisions are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2012).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence, that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2012).

In addition, for the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Therefore, it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."

Analysis

After reviewing the record, and for the reasons expressed immediately below, the Board is of the opinion that the Veteran has submitted new and material evidence sufficient to reopen his claim of entitlement to service connection for schizophrenia.

As an initial matter, the Board notes the Veteran's contention that in its January 2009 denial, the Board improperly concluded that his current pending application was his October 2002 claim, and not his August 2000 claim.  Specifically, the Veteran argues that the Board incorrectly assumed that the September 2001 rating action finally denied his August 2000 claim because he did not appeal that decision.  The Veteran argues that the Board ignored new and material evidence submitted during the one-year appeal period after the September 2001 rating action.

The Board notes that a NOD generally must be filed within one year from the date of the underlying rating action, and if no NOD is filed within the one-year period following the rating action, the decision will become final.  See 38 U.S.C. §§ 7105 (b)(1), (c).  The Court's November 2011 Memorandum Decision noted that 38 C.F.R. § 3.156 provides a potential exception to this general rule.  Pursuant to § 3.156, VA must consider any new and material evidence received during the one-year appeal period following an RO decision "as having been filed in connection with the claim which was pending at the beginning of the appeal period."  See 38 C.F.R. § 3.156(b).  

Respectfully, the Board notes that the September 2001 rating action did not evaluate the Veteran's claim as a petition to reopen a previously denied claim; rather, it evaluated the Veteran's claim of entitlement to service connection for schizophrenia on the merits.  As such, the provisions set for in 38 C.F.R. § 3.156(b) do not apply to the Veteran's case.  Further, even assuming arguendo that the September 2001 rating action had considered the Veteran's claim as a petition to reopen, there is no evidence of record that was submitted following the September 2001 rating action that would be considered new and material, nor did the Veteran submit a specific statement to VA indicating that he disagreed with the rating action.  In fact, the next communication from the Veteran addressing his claim for schizophrenia was November 2002 claim presently on appeal.  As such, the Board finds that the September 2001 rating action was the last final adjudication of the Veteran's claim.

At the time of the September 2001 rating action, the evidence of record consisted of: the Veteran's service treatment records (STRs); outpatient treatment records from the VA Medical Center (VAMC) in Tuscaloosa, Alabama, dated from October 31, 1984 to November 6, 1984 and from November 30, 1987 to June 20, 2001; and a statement from B.H., dated in December 1980.

The September 2001 rating action noted that service connection had been previously considered and denied for a nervous condition (acquired psychiatric disorder), claimed as schizophrenia, because the evidence showed the psychiatric disorder existed prior to the Veteran's active military service.  It was noted that the Veteran was discharged from military service after only nine months and 20 days because of schizophrenia, which clearly existed prior to service, and was not aggravated by his active duty.  It was also noted that the Veteran's claim had been reviewed twice by the Board in 1984 and 1988, and each time denials were upheld.  The RO determined that the evidence established that the Veteran suffered from schizophrenia prior to his entry into service and there was no evidence of record to establish that his pre-existing condition was permanently worsened as a result of his military service.  See Rating Action, September 18, 2001.

Objective evidence has been added to the record since the September 2001 denial, including the following: a negative response from the G.C.H. & Nursing Home regarding records for the Veteran; private treatment records from the I.R. Mental Health Center; private treatment records from B.H.; private treatment records from the W.A. Mental Health Center; private treatment records from the D.C.H. Regional Medical Health Center; private treatment records from M.L.L., Clinical Psychologist; private treatment records from A.J.T., M.D.; private treatment records from F.L., M.D.; private treatment records from D.R., M.D.; VAMC Dublin treatment records dated from February 1978 to December 1983 and January 1984; VAMC Tuscaloosa treatment records dated from September 29, 1980 to October 10, 1980, from November 1988 to July 2008, and from December 2008 to April 2012; VAMC Birmingham treatment records from January 2011 through December 2011; and records from the Social Security Administration.

This evidence is not cumulative or redundant; it has not been considered previously.  The evidence raises a reasonable possibility of substantiating the claim since, when considered with the old evidence, it triggers the Secretary's duty to assist.  See Shade, supra.  Accordingly, the claim of entitlement to service connection for schizophrenia is reopened and must be considered in light of all the evidence, both old and new.

In light of this new evidence, the Board has determined that additional evidentiary development must be performed prior to an adjudication of the claim.  


ORDER

The application to reopen the claim of entitlement to service connection for schizophrenia is granted and, to that extent only, the appeal is granted.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to service connection for schizophrenia.

Initially, the Board notes that any outstanding VA treatment records, dated from April 2012 to the present, should be associated with the Veteran's claims file.  The Board is aware of the holding in Bell v. Derwinski, 2 Vet. App. 611 (1992), wherein the Court held that VA has constructive notice of VA-generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991), the Board may consider only independent medical evidence to support its findings.  The Court went on to say that, if the medical evidence of record is insufficient, the Board is free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  Colvin at 175.  

In the present case, the Veteran has submitted an enormous amount of medical evidence in support of his claim.  While the Board is aware that the Veteran has submitted two vague medical opinions in support of his claim, whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  As such, the Board finds that a thorough and comprehensive VA examination must be obtained to determine whether the Veteran's time in military service affected his pre-existing schizophrenia.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran from the VAMC Tuscaloosa dated from April 2012 to the present.  Any response received should be memorialized in the Veteran's claims file.

2.  After the aforementioned development has been completed, the Veteran should be scheduled for a VA psychiatric examination by an individual with appropriate expertise, to determine the nature and etiology of any currently diagnosed schizophrenia.  The claims file should be reviewed in conjunction with the VA examination and the examination report should reflect that this has been accomplished.  The VA examiner is requested to specifically address the following:

(a)  State whether the Veteran currently suffers from schizophrenia.

(b)  If schizophrenia is diagnosed, the VA examiner is requested to state whether schizophrenia clearly and unmistakably existed prior to service, and if it did, whether schizophrenia clearly and unmistakably increased in severity beyond its natural progression during service.  

A complete rationale, with appropriate reference to relevant medical treatises and facts of this case, should accompany all opinions provided.  If it is not possible to provide this opinion without resulting to speculation, the reason that is so should be explained, including whether it is because of the limits of medical knowledge or there is a lack of necessary facts.  

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the issue should be returned to the Board for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran and his representative until they are notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


